DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10749787.  Although the conflicting claims are not identical, they are not patentably distinct from claim 1 of the instant application merely broadens the scope of claim 1 of U.S. Patent No. 10749787.
Instant Application
US Patent 10749787
1. A method comprising: 












communicating, by a first device and a second device, one or more packets over a link selected from a plurality of links based at least on latency; 










receiving, by the first device, an indication to one of drop or send duplicates of one or more packets sent by the first device to the second device; and 

transmitting, by the first device, the indication to the second device to cause the second device to one of drop or send the duplicates of the one or more packets according to the indication.

processing packets, the method comprising: identifying, by a first device 
intermediary to a plurality of a clients and one or more servers, a delay penalty for processing one or more packets of a server of the one or more servers destined for a client of the plurality of clients, the first device in communication via a plurality of links of different latencies with a second device intermediary to the one or more clients and the first device;  
selecting, by the first device, from the plurality of links other than a first 
link of the plurality of links with a lowest latency, a second link with a latency that deviates from the lowest latency of the first link by at least the delay penalty;  transmitting, by the first device to the 

receiving, by the first device, an indication to one of drop or send the duplicates of the one or more packets to the client;  and 

transmitting, by the first device, the 
indication to the second device to one of drop or send the duplicates of the 
one or more packets according to the indication.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 11 recite the limitation "the delay penalty".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 13, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basu Mallick (US 20160164793).
Regarding claims 1, 8, and 14, Basu Mallick teaches communicating, by a first device and a second device, one or more packets over a link selected from a plurality of links based at least on latency (Fig. 20, Fig. 21c, and [0109] high QoS data such as VoLTE can be served by the Macro cell, while best effort data is offloaded to the small cell, it is inherent that different latencies in high QoS and best effort data); 
receiving, by the first device, an indication to one of drop or send duplicates (Fig. 23, MeNB, Yes branch to “Discard PDCP SDU & PDU” on “discardTimer expired?”, [0079] This PDCP Control PDU contains a bitmap indicating which PDCP SDUs need to be retransmitted and a reference SN) of one or more packets sent by the first device to the second device; and 
transmitting, by the first device, the indication to the second device to cause the second device to one of drop or send the duplicates of the one or more packets according to the indication (Fig. 23,  MeNB inform SeNB RLC to discard PDCP PDU, Yes branch to “Discard PDCP SDU & PDU” on “PDCP PDU forwarded to RCL?”).
Regarding claims 6 and 19, Basu Mallick teaches the first device and second device are intermediary to a plurality of clients and a plurality of servers (Fig. 1). 
Regarding claims 7, 13, and 20, Basu Mallick teaches communicating between the first device and the second device packets between the plurality of clients and the plurality of servers using the plurality of links, each of the plurality of links having different latencies (Fig. 20, Fig. 21c, and [0109] high QoS data such as VoLTE can be served by the Macro cell, while best effort data is offloaded to the small cell).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick (US 20160164793) in view of TAKEMOTO et al. (US 20170237639).
Regarding claims 4, and 11, Basu Mallick does not teach determining the delay penalty based at least on a number of round trip times to send a number of packets via the link. TAKEMOTO teaches Fig. 20 and [0121] The RTT change detection unit 18 detects an RTT change from a plurality of RTT values that are measurement results measured by the RTT measuring unit 17 a number of times (step S12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with TAKEMOTO in order to detect a change of a value of the round trip time based on the values of the round trip time thus measured (Abstract, TAKEMOTO).
Allowable Subject Matter
Claims 2, 3, 5, 9, 10, 12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims upon a timely filed terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EUNSOOK CHOI/Primary Examiner, Art Unit 2467